DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                
 
Claims 1-13 are allowed.
 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:  None of the prior art of record shows the combination of the structural elements of the touch pad module, specifically, a touch panel having a bottom surface; an elastomer, disposed on the bottom surface of the touch panel; and a noise reducing film covering the elastomer, the noise reducing film comprising: a fixing portion, disposed on the bottom surface of the touch panel; an opening, located in the fixing portion; and an elastic arm structure, corresponding to the elastomer and extending from the fixing portion to an inside of the opening, the elastic arm structure comprising, a suspended portion and a plurality of elastic arms, and the elastic arms extend from the suspended portion to the fixing portion (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US Pub. No. 2004/0135767 A1) teaches the displayed viewing area switching device in a computer.
Zadesky et al (US Pub. No. 2006/0250377 A1) discloses the actuating user interface for media player.
Takata et al (US Pub. No. 2013/0207928 A1) teaches the input device.
Bos et al (US Pat. No. 8,982,062 B2) discloses the multi-modal user input device.
Clayton et al (US Pat. No. 9,069,394 B2) teaches the fully clickable trackpad.
Takata (US Pat. No. 9,292,051 B2) discloses the touch pad input device.
Kagayama (US Pat. No. 9,490,088 B2) teaches the tactile presentation device.
Armstrong-Muntner (US Pat. No. 9,542,016 B1) discloses the optical sensing mechanism for input devices.
Lee et al (US Pat. No. 9,645,615 B2) teaches the waterproof notebook computer.
Hashimoto et al (US Pub. No. 2019/0155391 A1) discloses the vibration structure, vibration device, and tactile sense presentation device.
Huang (US Pub. No. 2019/0243475 A1) teaches the touch module and electronic computing device with same.
Chen et al (US Pat. No. 10,861,659 B1) disclose the touch input device.
Li (US Pat. No. 10,884,512 B2) teaches the key device and keyboard device.
Li et al (US Pat. No. 10,886,081 B1) discloses the keyboard device.
Degner et al (US Pub. No. 2021/0263556 A1) teaches the parallel motion trackpad.
Li et al (US Pat. No. 11,287,907 B1) discloses the touch pad module.
Xu et al (Chinese Pub. No. CN 211828544 U) teaches the key device and key unit thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626